      Case 2:18-cv-01623-DWL Document 152 Filed 09/13/21 Page 1 of 2




1    Robert B. Carey (011186)
     Leonard W. Aragon (020977)
2    HAGENS BERMAN SOBOL SHAPIRO LLP
     11 West Jefferson Street, Suite 1000
3    Phoenix, Arizona 85003
4    Telephone: (602) 840-5900
     rob@hbsslaw.com
5    leonard@hbsslaw.com
6    Attorneys for Plaintiff
7
8
                         IN THE UNITED STATES DISTRICT COURT
9
                                  FOR THE DISTRICT OF ARIZONA
10
11   John Doe, a single man,                     Case No.: 2:18-cv-01623-DWL
12
                     Plaintiff,
13                                               PLAINTIFF’S NOTICE OF
     v.                                          ACCEPTANCE OF SERVICE
14
15   The Arizona Board of Regents, et al.,
                                                 (Assigned to the Honorable Dominic W.
16                   Defendants.                 Lanza)
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:18-cv-01623-DWL Document 152 Filed 09/13/21 Page 2 of 2




1           Plaintiff, through undersigned counsel, gives notice of his filing of the attached
2    Acceptance of Service of Subpoenas, signed by counsel for Defendant, Rebecca van Doren.
3    Ms. van Doren accepted service of Subpoenas to Produce Documents, Information, or
4    Objects, directed to the following individuals Defendant has disclosed as expert witnesses in
5    this action: Jason Borrelli, Dwight J. Duncan, and Peter F. Lake.
6
7           RESPECTFULLY SUBMITTED this 13th day of September, 2021.
8                                                HAGENS BERMAN SOBOL SHAPIRO LLP
9
10                                               By s/ Leonard W. Aragon
                                                    Robert B. Carey (011186)
11                                                  Leonard W. Aragon (020977)
                                                    11 West Jefferson Street, Suite 1000
12                                                  Phoenix, Arizona 85003
                                                    Telephone: (602) 840-5900
13                                                  rob@hbsslaw.com
                                                    leonard@hbsslaw.com
14
                                                    Attorneys for Plaintiff John Doe
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1
